Title: Pierre Samuel Du Pont de Nemours to Thomas Jefferson, 14 April 1812
From: Du Pont de Nemours, Pierre Samuel
To: Jefferson, Thomas


          
            
                     Mon respectable Ami, 
                      
                        Paris 
                        14 avril 1812.
            
		  Je continue avec délices la lecture de votre admirable Ouvrage; et j’y ai trouvé dans le livre onzieme la raison qui vous a empêché d’exprimer au treizieme une conclusion.
             L’Impôt territorial, ou pour mieux parler, la Constitution domaniale à partage de Revenus, êtant, comme vous me l’avez marqué il y a quelque tems, repoussée par l’opinion de vos Etats du Nord, qui cependant sont sur tous les autres points d’une Saine économie politique Sont les plus éclairés, vous avez du avoir égard à cette ignorance qu’ils partagent avec presque toutes les Nations.
            Vous avez voulu attendre qu’ils fussent devenus capables de comprendre les vérités arithmetiques et morales qui conduiraient à bannir des Finances tout arbitraire, et à garantir pour jamais les Personnes et le travail de toute gêne et de toute contribution.—
                     Votre traduction du mot de Solon: “I have given them the best Laws they 
                     Would (et non pas could) receive” est le mot de cette énigme, et du très petit nombre d’autres qui ne sont pas dans votre esprit supérieur; mais dont il a pu être bon encore que, dans votre Pays, vous enveloppassiez vos
				pensées
            Il est une autre vérité très importante que, même en Europe, nous aurions beaucoup de peine à persuader aux Amis de la Liberté générale et des bonnes Loix: c’est que l’on ne peut rien faire de plus avantageux aux dernieres Classes du Peuple, encore
				priveés de toute Propriéte fonciere, que de leur assurer l’entier et libre usage de leur tems, de leurs forces, de leurs talens, de leurs petits Capitaux et de les exempter en conséquence de toute Assemblée politique, de tout exercice militaire, de toute contribution.—Ils voudront longtems prendre part à l’Exercice
                      de la Souveraineté. Leurs Travaux en seront rencheris pour les autres Citoyens, et moins profitables pour eux-mêmes. Les lumieres en seront plus reculées, parceque, tant qu’on les admettra dans les Assembleés
				électorales, les Préjugés populaires influeront sur les Loix, et donneront au Gouvernement une teinte de cette démocratie pure que vous avez reconnu n’être que l’ébauche d’une Societé civilisée, et ne pouvoir, ni ne devoir subsister chez une Nation qu’une profonde étude des droits, des devoirs, et de l’interêt commun aura élevée au plus haut degré de la Science sociale.
            Ce qu’il faut partout, et ce à quoi votre Livre contribuera fortement, est d’établir dans toutes les opinions, de rendre egalement manifeste aux derniers comme aux premiers Citoyens, ce que les Gouvernemens doivent pouvoir, et ce qu’ils ne doivent pas pouvoir.
            Il faut que les Gouvernans puissent dire: mon Autorité va jusques 
                     là. Et que chaque Individu de la Nation gouvernée puisse repondre: Oui; et jusques là elle sera fidèlement respectée; mais Là elle S’arrête; et l’on ne peut tenter de la pousser plus loin Sans prévarication.
            Si ce degré de lumiere êtait général, il deviendrait presque indifferent quelles que fussent les Constitutions; et lorsque les Républiques Se rétabliraient 
                     rétabliront, ou plustôt commenceront à s’établir en Europe, elles pourraient ne pas insulter les Rois, et les laisser concourir avec elles à qui gouvernerait le mieux. La concurrence dans l’Art des Gouvernemens aura aussi son utilité: quoique de
				n’avoir  dans les Magistrats revêtus du Pouvoir exécutif et prenant quelque part au Législatif, ni minorité, ni vieillesse, ni faiblesse, ni folie, ni défaut d’instruction, ni Cour dispendieuse, ni vénalité pour les Emplois, Soit une réunion de bien grands avantages.
            Votre page 130 m’a fait à ce sujet un plaisir bon 
                     
                        très vif. La sagesse américaine y est reunie à la gayté française, comme dans les livres de Franklin.
            Je vous demande avec instance de m’envoyer un autre Exemplaire. J’ai une extrême repugnance à rendre celui que je lis au bon Mr 
                     Warden, et cependant je sens qu’il serait parfaitement injuste que je le gardasse.—Si je pouvais
				l’avoir assez longtems entre les mains, je le traduirais avec tout le Soin possible, Sans aucun espoir de le faire imprimer en Français, à moins que ce ne fût pour votre Louisiane et votre Canada: mais afin que ma Langue ne soit pas privée dun tel ouvrage, ou qu’il ne soit pas traduit tout de travers par quelqu’un qui n’entendrait pas 
                     point ce dont il s’agit, ou par un de ces pauvres Ecrivains qui travaillent pour les Libraires.
            Continuez d’éclairer votre Patrie et le monde, de m’aimer, et d’agréer mon très respectueux attachement
            
              DuPont
                (de nemours)
          
          
            P.S. J’ai dit que le, ou les Magistrats revêtus du Pouvoir exécutif devaient prendre quelque part au Pouvoir législatif, et il me semble que ce n’est pas votre opinion.
            Voici le motif qui me fait croire qu’ils doivent avoir un droit au moins suspensif, que je regarde moins comme un droit que comme un devoir rigoureux.
            Il est défendu par la nature, par la raison, par la justice, de coopérer à l’exécution d’un ordre inique, ou qui nous parait tel.—J’en conclus que tout Pouvoir exécutif a droit de remontrance, et par conséquent de suspension pour cette remontrance, à ce qui lui parait de la part du Pouvoir Législatif une iniquité ou une folie. Et que si le Pouvoir législatif persiste, l’Exécutif n’a pas le droit de l’opposer plus longtems que ne l’exige une discussion raisonnable; mais bien le devoir d’offrir et de donner sa  demission.
            Pendant la discussion l’opinion publique s’éclaire, et la raison finit par Triompher.
          
         
          Editors’ Translation
          
            
              
                     My respectable Friend, 
                     Paris 14 April 1812.
              
		  I continue reading your admirable work with great delight, and I found in book eleven the reason that kept you from expressing a conclusion in book thirteen.
              
              Since the land tax or, to put it better, the territorial constitution for the apportionment of revenues is, as you advised me some time ago, rejected by your northern states, who are the most enlightened on all other points of political economy, you have had to take into account an ignorance that they share with almost all nations.
              You wanted to wait until they became capable of understanding the moral and mathematical truths that would lead them to banish all arbitrariness from taxation and forever protect individuals and labor from contributions and constraint.—
                     Your translation of Solon’s saying as “I have given them the best Laws they
                     would
                      receive” (not could) is the key to this paradox and to a few others that are not part of your own superior way of thinking, though they are so common in your country that it is best that you conceal your
			 thoughts from them
              The friends of freedom and good laws, even in Europe, would not easily be persuaded of another very important truth. It is that nothing more advantageous could be done for the lower classes, still deprived as they are of any property, than to
			 ensure them the full and free use of their time, energy, talents, and meager capital, by exempting them from sitting in political assemblies, serving in the military, or paying taxes.—They will,
			 for
			 a long time, wish to take part in the exercise
                      of sovereignty. In so doing, their work will become more expensive to other citizens and less profitable to themselves. Enlightened thinking will be set back, in that as long as they are admitted into
			 electoral assemblies, class bias will influence the laws and give the government the coloring of a pure democracy, which you have recognized as being only a rough draft of a civilized society and which cannot and must not endure in a nation that has elevated itself to the highest level of social
			 science through a profound study of rights, duties, and the common interest.
              Your book will strongly contribute to answering an urgent need for clarifying and impressing upon the minds of all citizens regardless of class what governments must, and must not, be allowed to do.
              
                     Those who govern must be able to say: my authority goes 
                     this 
                     far. And each individual in the nation must be able to answer: Yes; and that 
                     far it will be respected;
                      but there it stops; and anyone who attempts to push it farther is corrupt.
              If this degree of understanding were widely shared, what kind of constitution people lived under would become almost irrelevant. When republics will be reestablished, or rather when they will begin to be founded in Europe, instead of feeling insulted by them kings might feel challenged to see who could govern best. Competition in the art of governance will also prove useful: although it will be so only where
			 magistrates vested with executive power and taking some part in the legislative power include no youths, no aged persons, no weakness, no madness, no ignorance, no extravagant court, no venality, in sum, many great advantages.
              Your page 130 on that subject gave me great pleasure. It blends American wisdom with French good humor, as in Franklin’s books.
              You must send me another copy. I hate to think of having to return the one I am reading to our good Mr. Warden, but I feel nevertheless that it would be unfair to retain it.—If I could keep it long
			 enough, I would translate it with all possible care, without any hope of having it published in French, unless for Louisiana and Canada. My purpose would be giving my native 
                     tongue such a work and preventing it from being badly translated by someone who does not understand what it is about or by one of those wretched scribblers who work for
			 booksellers.
              Please continue to enlighten your country and the world, to show your affection for me, and to receive the expression of my very respectful attachment
              
                Dupont
                  (de Nemours)
            
            
              P.S. I said that magistrates vested with executive power should have some share in the legislative power, and you do not seem to be of that opinion.
              Here is why I believe that they must have at least a suspensive veto, which I see less as a right than as an imperative duty.
              Nature, reason, and justice forbid cooperation in the execution of an iniquitous order or one that seems to be.—The executive power therefore has the right of remonstrance, and thus of suspending any act of the legislative power that seems nefarious or foolish. If the legislative power persists, the executive has no right to oppose it longer than is needed for a reasonable discussion, but after that it has a duty to offer and tender its resignation.
              During the discussion, public opinion will make itself known, and reason will prevail in the end.
            
          
        